Citation Nr: 9925210	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-30 930	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
spondyloarthrosis with chronic low back syndrome of the 
lumbosacral spine, currently rated 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in July 1997.  A statement of the case was 
mailed to the veteran in August 1997.  The veteran's 
substantive appeal was received in October 1997.  


REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his claims pursuant to 38 U.S.C.A. 
§ 5107(a).

Regarding the veteran's claim for an increased rating for a 
low back disability, the veteran stated on his substantive 
appeal that there are additional medical records reflecting 
treatment for his low back disability from the VA medical 
facility and outpatient clinic in Greenville, South Carolina, 
subsequent to June 1997.  Since these records are not 
currently of record, the RO should obtain such records.  

The Board also notes that the report of VA spine evaluation 
in June 1997 indicates that the examiner did not have the 
claims file at the time of that examination.  In addition, 
the representative asserts that the directives of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) were not followed.  

In the case of DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the "Court") 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim as a rating under the 
Diagnostic Code governing limitation of motion of the lumbar 
spine should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  In light of DeLuca 
and in order to determine the veteran's current range of 
motion taking into consideration pain, as well as his other 
manifestations, the veteran should be afforded VA orthopedic 
and neurological evaluations.  

In addition, the veteran also seeks a compensable rating for 
left ear hearing loss.  During the pendency of the veteran's 
appeal, the portion of the VA's Schedule for Rating 
Disabilities that addresses the ear and other sense organs 
was amended, effective on June 10, 1999.  The Court has 
indicated that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Following a review of the entire 
claims folder, it is the opinion of the Board that the 
clinical findings currently of record are inadequate to rate 
the veteran's service-connected disease under both the old 
and new rating criteria.

The Board also notes that the report of VA audiological 
evaluation in June 1997 indicates that the examiner did not 
have the claims file at the time of that examination.  
According to the Court, the veteran is entitled to a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence.  Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  Accordingly, the Board 
finds that the veteran should be afforded another VA 
examination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:
1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him a low 
back disability or hearing loss since 
June 1997, particularly any records from 
the VA medical facility/ outpatient 
clinic in Greenville, South Carolina.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected low back disability.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners prior to the 
examinations.  The neurological examiner 
should determine if the veteran's 
service-connected low back disability is 
productive of sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings.  The orthopedic 
examiner should determine if the veteran 
exhibits muscle spasms; loss of lateral 
spine motion, unilateral, while in the 
standing position; listing of the whole 
spine to the opposite side; or positive 
Goldthwait's sign.  The orthopedic 
examiner should also perform range of 
motion testing.  In the description of 
the results of this testing, the 
orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of 
motion.  The orthopedic examiner should 
also be asked to determine whether the 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Then, the RO should arrange for a 
special VA audiological examination to 
determine the current extent of the 
veteran's service-connected bilateral 
hearing loss, and to obtain information 
which will provide for its evaluation 
under the new rating criteria for hearing 
loss disorders.  All indicated testing in 
this regard should be accomplished and 
all findings should be reported in 
detail.  The examining physician should 
be provided with a copy of both the old 
and the new rating criteria for hearing 
loss.  The complete claims folder, 
including a copy of this remand order, 
should be reviewed by the examiner.  The 
examiner should comment on degree of 
hearing impairment as demonstrated by 
submitted treatment records.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
low back disability taking into 
consideration all applicable diagnostic 
codes.  The RO should specifically 
consider the directives of DeLuca if the 
RO rates the veteran based on his 
limitation of motion.  The RO should 
readjudicate the veteran's claim for 
entitlement to an increased rating for 
service connection left ear hearing loss 
taking into consideration both the old 
and new rating criteria for hearing loss.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.


		
	J. CONNOLLY JEVTICH 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


